DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is a non-final action for the amendment Application No. 16/062,929 filed 06/16/2021.
Claims 1-17 are fully considered and pending in Instant Application.

Response to Arguments/Rejections
In light of Applicant’s amendments, filed 06/16/2021, with respect to Application No.
16/062,929 have been fully considered and are persuasive. Application’s amendment have overcome U.S.C. § 103 were raised in the previous action; therefore the previous 35 U.S.C. § 103 claim rejections are hereby withdrawn.
Applicant’s arguments, see Remarks, filed 06/21/2021, with respect to Application No.
16/062,929 have been fully considered and are persuasive.  The previous rejection of Claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 11, and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke et al. (US-2015/0330470; previously recorded) in view of Akerblom (US-2007/009082), and still further view of NPL of Francesco Massi “Contact surface topography and system dynamics of brake squeal”)
	Regarding Clam 1, (Currently Amended) Siebke discloses a method for detecting a clearance of a brake of a motor vehicle (Para. [0015], lines 1-2, monitoring clearance of such a disc brake), the method comprising the following steps: 
reading measurement signals of a wear sensor disposed on the brake (Para. [0075], lines 5-8, The control device 20a is coupled to the wear sensor 12 and the brake control unit 19. In this context, the control device 20a uses signals of the wear sensor 12 and of the brake control unit 19), 
The current brake pressure values can therefore originate from the brake control unit and/or can be output values of at least one other sensor. The brake control unit can have corresponding table values and/or characteristic curve values) representative of a non-actuated state of the brake from the measurement signals (Para. [0079], lines 8-14, In this example, the signal value U is then an electrical voltage which can be tapped at the pick-up element and to which pivoting of the driver shaft 5'b is proportional. That is to say the signal value U is, as an electrical voltage, proportional to adjustment of the adjustment device 10. The signal value U changes only when adjustment occurs.* Examiner interpret from this citation that a non-actuated braking can be read when the signal value has no changes as well), 
	determining an event signal value representative of a braking state of the brake from the measurement signals (Para. [0115], lines 1-6, The current value pairs p/U formed by the comparator unit 23 are compared with the value pairs stored in the memory unit 21. In the event of an increase in the brake pressure p it is monitored whether, up to the point when the nominal brake pressure p0 is reached, there is a change in the constant signal value U of the wear sensor 12. *Examiner interprets that signal value is determined where the brake pressure (i.e., a braking state) is monitored and compared to values stored in the memory), and 
	determining the clearance (Para. [0015], lines 1-2, monitoring clearance of such a disc brake) from the difference between the event signal value (Para. [0091], line 1-10, the signal value U0, which is assigned to the lever value h0 changes to the new signal value U 1 at the lever value h1. In the example shown, U 1 is greater than U0, but the inverse can, of course, also be possible in a different embodiment. After the adjustment to the previously defined clearance has been carried out in the friction point Ri, the signal value U 1 then corresponds to the current wear of the brake pads 3 and the brake disc 2. This signal value U 1 remains constant up to a change as a result of a subsequent adjustment.* Examiner interprets that the clearance is calculating between the event signal (i.e., the signal value U0)) and the output signal value (Para. [0084], line 4-11, The total wear GV relates to the friction partners of the brake pads 3 and the brake disc 2. In the case of new friction partners there is not yet any wear present and an output value is specified as a signal value Ua. The sensor characteristic curve 18 is linear here and extends with a specific gradient from the output value Ua to a final value Ub, to which a total wear GVa is assigned), wherein …
	While, Siebke teaches the measurement signals of the wear sensor, shown above, Siebke does not explicitly teach:
	…wherein the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises whenever a brake lining is brought into contact with a counterpart thereof that is to be braked.
	However, in the same field of endeavor, Akerblom teaches:
	…wherein the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises… (Para. [0020], This provides a contact position for the sensor body 10. In order to determine in a reliable way when there is contact between the measuring end 10 a and the grinding segment 8 on the rotor 3, an accelerometer 19 for example can be used, placed on the sensor body 10 near the operating mechanism 13. This records the vibrations that arise upon contact and emits a corresponding signal that makes it possible to stop the forward movement of the sensor body 10 in time. If required, the housing 11 can also be provided with an accelerometer in order to record such contact vibrations*** The citation does not teach a brake lining is brought into contact with a counterpart thereof that is to be brake, however, Examiner interprets that the applied reference teaches where accelerometer measures the event signal value indicates a signal profile caused by vibration in which is considered a characteristic signal oscillation).
 	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method for detecting a clearance of a brake of a motor vehicle as taught by Siebke and combine …wherein the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises whenever a brake lining is brought into contact with a counterpart thereof that is to be braked as taught by Akerblom. One of ordinary skill in the art would have been motivated to make this modification in order to be able to make suitable adjustments to the position of the rotor in order to maintain a particular product quality (Para. [0024], lines 12-14).
	Neither Siebke nor Akerblom explicitly teach 
	…whenever a brake lining is brought into contact with a counterpart thereof that is to be braked
	However, in the same field of endeavor, Massi teaches
	…whenever a brake lining is brought into contact with a counterpart thereof that is to be braked (Page 1785, Introduction, lines 1-6, The squeal phenomenon involves the dynamics of the whole system as much as the local dynamics at the contact surface. This paper compares the wear characteristics of a brake system when breaking with and without squeal vibrations. The aim is to show how the dynamic behavior of the brake affects the contact topography; and Page. 1788: 3.3. System behaviour with and without squeal, lines 22-32, The effects at the contact area can be considered as the sum of the vibration of the disc contact surface and the vibration of the pad contact surface. While the disc surface is vibrating in the direction normal to the contact area, the pad surface is at the extremity of the support–pad assembly. Therefore, when the system vibrates with a tangential mode of either the pad or the support, the pad surface is characterized by both tangential and normal components of the vibration. Being in contact with the disc surface, the normal component produces a large local oscillation (at the squeal frequency) of the contact stresses that are both space and time dependent.  Retrieved from Internet:<https://www.sciencedirect.com/science/article/pii/S004316480800238X).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Siebke in view of Akerblom and combine …whenever a brake lining is brought into contact with a counterpart thereof that is to be braked as taught by Massi. One of ordinary skill in the art would have been motivated to make this modification in order to convey the wear characteristics of a brake system when breaking with and without squeal vibrations. The aim is to show how the dynamic behavior of the brake affects the contact topography (Page 1785. Introduction. lines 3-6). 
	Regarding Claim 4, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1.  Siebke further teaches wherein the step of determining the event signal value is carried out once one of the read measurement signals exceeds the output signal value by a predetermined trigger value (Para. [0124], the characteristics of the disc brake 1 and friction partners it is possible to develop various strategies for the evaluation of the data (value pairs p/U; temperature) by means of the evaluation unit 24. It is therefore possible, for example, for the outputting of a warning or of a warning signal to be defined only, for example, after a specific number of measured values or monitoring processes (current value pairs p/U) outside the tolerance. A specific trend of the measured values in the current value pairs p/U can also be used as the basis for a message (positive, negative or neutral)). 
	Regarding Claim 7, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1.  Siebke further teaches wherein the step of determining the output signal value is carried out again once braking of the motor vehicle has ended (Para. [0034], With the clearance monitoring device according to the invention and the corresponding method according to the invention for monitoring clearance, the current clearance can be detected and monitored continuously or sufficiently frequently; Para. [0035] Differentiated detection of enlarged correct and undershot clearance is possible; and Para. [0036] The clearance can be monitored and detected specifically for each brake)).
	Regarding Claim 8, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Siebke further teaches the method including: 		
	providing a limit value (Para. [0074], lines 15-17, The measured values are monitored in a wheel-specific fashion in an evaluation unit) for a maximum permissible clearance of the brake (see Table 1. Para. [0058], lines 4-9, The previously defined clearance is determined by the geometry of the disc brake 1 and has what is referred to as structural clearance. In other words, the adjustment device 10 reduces clearance which is present if this clearance is too large with respect to the previously defined clearance. *Examiner interprets that citation indicates a max permissible clearance), 
comparing the determined clearance with the limit value (Para. [0120],  In this context, in a first method step S1 the current value pairs p/U are formed during a braking process, wherein the signal values U are detected and Para. [0121],  In a second method step S2, the current value pairs p/U are compared with the value pairs stored in the memory unit 21.* Examiner interprets that the current value pairs as limit value that compared with the determined value pairs stored in the memory; Para. [0125], lines 1-3, While the detection and evaluation of the value pairs p/U can take place at any desired operating time of the disc brake 1 by means of the clearance-monitoring device 20), and 
	providing a warning signal when clearance exceeds the limit value (Para. [0074], lines 18-23, The measured values are monitored in a wheel-specific fashion in an evaluation unit, and when a predefined wear value or limiting value (corresponding to the extended or adjusted state of the threaded spindles 6, 6') is reached, a message, for example an acoustic and/or visual warning signal, is issued).
	Regarding Claim 11, Siebke in view of Akerblom teaches the method as claimed in claim 1. Siebke further teaches wherein the measurement signals are voltage signals (Para. [0079], lines 9-12, the signal value U is then an electrical voltage which can be tapped at the pick-up element and to which pivoting of the driver shaft S'b is proportional. That is to say the signal value U is, as an electrical voltage) or current signals.
	Regarding Claim 16, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Siebke further teaches wherein the measurement signals represent a travel or angle measurement (Para. [0074], lines 15-18, This electric/electronic device is based, for example, on a potentiometer measurement of the adjustment travel, i.e. of the rotational angle, of the threaded spindles 6, 6', which is integrated in each wheel brake of an associated vehicle). 
	Regarding Claim 17, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Siebke further teaches wherein the measurement signals are in linear correlation with a detected travel (Para. [0084], lines 1-13, FIG. 6 shows a schematic diagram of a sensor characteristic curve 18. In this context, a signal value U, for example an electrical voltage, is plotted on the ordinate against a total wear GV on the abscissa. The total wear GV relates to the friction partners of the brake pads 3 and the brake disc 2. In the case of new friction partners there is not yet any wear present and an output value is specified as a signal value Ua. The sensor characteristic curve 18 is linear here and extends with a specific gradient from the output value Ua to a final value Ub, to which a total wear GVa is assigned. In the case of the total wear GVa, it is necessary to replace at least the brake pads 3, and a wear limit has been reached) or with an angular path.
Claims 2, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke, Akerblom and Massi as applied to claim 1 above, and further in view of Fox (WO2008071577, the citations are based on the provided English Translation).
	Regarding Claim 2, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Neither Siebke nor Akerblom or Massi explicitly teach wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum and the signal value of the signal minimum is set as the event signal value.
	However, in the same field of endeavor, Fox teaches: 
	wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum (Page. 12, Para. 4, lines 1-4, The diagram 30 in FIG. 3 shows a braking specification signal 31 and the limits 33 and 34 of a tolerance band defined with respect to the braking specification signal 31. The tolerance band illustrated in the figure is shown to run symmetrically to the brake command signal without restricting generality. * Examiner interprets that the limits 33 and 34 as the max and min values local signal) and the signal value of the signal minimum is set as the event signal value (Page. 10, Paragraph. 2, lines 7-8, the force control device 21 serves to set the desired application force; and Page. 7, a brake specification signal usually represents the application force to be set on the wheel brake 3).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination Siebke, Akerblom and Massi and combine wherein the characteristic oscillation is formed by a local signal maximum and a temporally adjacent local signal minimum and the signal value of the signal minimum is set as the event signal value taught by Fox. One of ordinary skill in the art would have been motivated to make this modification in order to determine when the brake lining comes in contact with the brake discs that causes a change in the vehicle deceleration that would result in a significant deterioration in driving comfort (Fox: Page. 12, Para. 2, lines 2-4).
	Regarding Claim 12, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Siebke further teaches a controller for detecting the clearance of a brake (Para. [0012], lines 1-3, a clearance monitoring device is provided with a control device which is connected to the wear sensor and to the brake control unit; and Para. [0015], lines 1-2, monitoring clearance of such a disc brake) of a motor vehicle (Para. [0103], lines 1-2, On a vehicle, the clearance-monitoring device 20 is provided for each wheel brake), comprising:
	a processor (*Examiner infers that the controller comprises a processor) , 
	a data memory (Para. [0020], lines 1-2, the stored reference values can be stored in a memory unit of the control device)…
	a data interface (Para. [0113], lines 1-4, The output unit 25 prepares the information received from the evaluation unit 24 for displaying or signaling and transmits said information in a suitable form to the signaling unit 26)…
Akerblom or Massi explicitly the clearance of a brake of a motor vehicle comprising:
 	a non-volatile data memory, on which a computer program is stored that causes the processor to carry out the following method steps…
	However, in the same field of endeavor, Fox teaches:
	a non-volatile data memory (Page 11, Paragraph 1, lines 6-10, The preprocessing can also provide historical signals or values (e.g. B. include internal computing variables of other vehicle systems or derived values determined from the sensor data (for example, estimated values of friction coefficients), which are temporarily stored in a suitable memory, for example, or are provided in a temporally offset manner by means of a delay device. *Examiner interprets the citation indicates data memory where the data is temporarily stored in a non-volatile memory), on which a computer program is stored that causes the processor to carry out the following method steps (Page. 4, lines 14- 18, a signal processing network for generating one or more output signals based on a plurality of input signals, and a modification device for modifying the braking instruction signal depending on the one or more output signals of the signal processing network. The signal processing network is designed for signal processing on the basis of a method of computational intelligence.*Examiner interprets that the processor where the signal progressing network  which cause the modification device for modifying the braking instruction signal depending on the one or more output signals of the signal processing network)…	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the controller for detecting a clearance of a brake of a motor vehicle as taught in the combination Siebke, Akerblom and Massi and combine a processor, a 
	Regarding Claim 13, the combination of Siebke, Akerblom, Massi and Fox teaches the controller as claimed in claim 12. Siebke further teaches wherein the controller is arranged to provide at least one of the following to the data interface (Para. [0075], lines 1-8, With the clearance-monitoring device 20 according to the invention, unacceptable deviations of the clearance of previously defined values are detected and displayed. The device 20 comprises a control device 20a (FIG. 1) which is described in more detail below. The control device 20a is coupled to the wear sensor 12 and the brake control unit 19. In this context, the control device 20a uses signals of the wear sensor 12 and of the brake control unit 19): 
	signal values representative of the detected clearance of the brake, 
	a warning signal on exceeding a predetermined limit value of the clearance (Para. [0074], lines 18-23, The measured values are monitored in a wheel-specific fashion in an evaluation unit, and when a predefined wear value or limiting value (corresponding to the extended or adjusted state of the threaded spindles 6, 6') is reached, a message, for example an acoustic and/or visual warning signal, is issued), or 	
	determined correction values for adjustment of the clearance.
	Regarding Claim 15.	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke, Akerblom and Massi  as applied to claim 1 above, and further in view of Fuchs (DE3741050, citations are based on the provided English Translation).
	Regarding Claim 3, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1.  Neither Siebke nor Akerblom or Massi explicitly teaches wherein the output signal value is determined by averaging the measurement signals that have been read out over a predetermined period of time and the average value is stored temporarily.
	However, in the same field of endeavor, Fuchs teaches:
	the output signal value is determined by averaging the measurement signals that have been read out over a predetermined period of time (Page. 1, second paragraph, a circuit arrangement for forming the average value of periodically occurring measurement signals. From each measurement signed, an analogue-digital converter (8) converts a plurality of measured values determined at predeterminable time) and the average value is stored temporarily (Page. 2, Para. 4, lines 4-11, After the conversion, the measured value is added to the total value that the memory area of the main memory assigned to this time base provides. The total value is the sum of the measured values that have occurred so far at the same time base. Before the measurement signals are started, the main memory must be filled with a memory value of zero. The new total value is temporarily stored in a buffer because the memory area cannot yet read the new total value because it is set to read out. After the new total value has been transferred to the buffer, the memory area is switched to reading and the new total value is read in from the buffer).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of  and combine the output signal value is determined by averaging the measurement signals that have been read out over a predetermined period of time and the average value is stored temporarily taught by Fuchs. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the averaging (Fuchs: paragraph 1, lines 1-3).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination Siebke, Akerblom and Massi as applied to claim 1 above, and further in view of Staahl et al. (US- 2016/0123421).
	Regarding Claim 5, the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Siebke further teaches wherein determining the event signal value includes: detecting the measurement signals as a function of time (Para. [0017], lines 1-5, the control device of the clearance monitoring device is designed to detect a current signal value of the wear sensor with a detection unit. The detection unit can detect a change in the current signal value of the wear sensor over time).
	Neither Siebke nor Akerblom or Massi mention:
	forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals.  
	However, in the same field of endeavor, Staahl teaches:
	forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals (Para. [0025], lines 1-8, the forming of a time derivative step (S2) of the method comprises the following Substeps: (S2.1) processing the stored data of the measurement signal as an operating stroke-time data pair during a braking process by the analysis unit by Smoothing and filtering the stored measurement signal data; (S2.2) forming the time derivative of the stored measurement signal data in the time window by the analysis unit with a suitable algorithm; Para. [0034], lines 1-5, it is provided that the analysis unit is designed for forming the time derivative of the stored operating stroke measurement signal data of the operating stroke-time data pair and for determining a point in time at the maximum of the time derivative that is formed; and Para. [0070], lines 4-8, at the point in time tort at which the first brake lining 3 comes into contact with the brake disc 2, for example the first or second time derivative of the displacement distance X is determined. Said point in time tort can for example be determined with a suitable algorithm using the maximum B11 of the first derivative in a known time window. With the operating stroke B-time t data pair and the point in time t2 or tk)
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination Siebke, Akerblom and Massi and combine forming a first time derivative of the measurement signals, and forming a second time derivative of the measurement signals as taught by Staahl. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the aim is to keep said target air gap, which changes because of wear and other effects, within said predetermined range in order to prevent excessive wear on the one hand and to prevent high fuel consumption on the other hand (Staahl: Para. [0003], lines 9-13).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke, Akerblom, Massi and Staahl as applied to claim 5 above, and further in view of Jantunen (US- 2015/0252861).
	Regarding Claim 6, the combination of Siebke, Akerblom, Massi and Staahl teaches the method as claimed in claim 5. Neither Siebke nor Akerblom, Massi or Staahl teaches:

	However, in the same field of endeavor, Jantunen teaches: 
	wherein a signal minimum (Para. [0092], line 5, the local minimum value) is determined as a signal value for which the first time derivative of the measurement signal is zero, and the second time derivative of the measurement signal is greater than zero (Para. [0092],  Curve 706 continues to increase between time instants t and t, when the time derivative 708 corresponding to the curve is higher than or equal to Zero. The highest value of curve 706 from time instant t to time instant t of the local minimum value of the derivative of the curve is obtained at time instant t of the local minimum value of the derivative. * Examiner interprets that the first time derivative is zero, and the second time derivative is non-zero value). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 as taught in the combination of Siebke, Akerblom, Massi.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke Akerblom, Massi as applied to claim 1 above, and further in view of Philpott et al. (US-2013/0211683).
	Regarding Claim 9, (Previously Presented) the combination Siebke, Akerblom and Massi teaches the method as claimed in claim 1. Neither Siebke nor Akerblom or Massi further teach the method including: 
	providing a setpoint value for the clearance of the brake, comparing the determined clearance with the setpoint value, and determining a correction value as the difference between the determined clearance and the setpoint value.
	However, in the same field of endeavor, Philpott teaches:
	providing a setpoint value (Para. [0057], line 6, a threshold value. * Examiner interprets the threshold value is comparable to the setpoint value clearance) for the clearance of the brake, comparing the determined clearance with the setpoint value (Para. [0057], lines 5-9, The clearance or actuation distance may be compared to a threshold value. If the actuation distance is not greater than a threshold value or threshold actuation distance, then the clearance between the friction material 52 and the brake friction member 46 is acceptable), and determining a correction value as the difference between the determined clearance and the setpoint value (Para. [0057], lines 9-16, If the actuation distance is greater than the threshold value, then the clearance is not acceptable and the position of the brake pad assembly 44 may be adjusted closer to the brake friction member 46 to reduce the actuation distance to improve braking performance, such as reducing the time to engage the friction material 52 to the brake friction member 46 which may reduce vehicle braking distance).
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Siebke, Akerblom and Massi and combine providing a limit value for a maximum permissible clearance of the brake, comparing the determined clearance with the limit value, and providing a warning signal when the clearance exceeds the limit value taught by Philpott. One of ordinary skill in the art would have been motivated to make this modification in order to improve braking performance (Philpott:  Para. [0057], lines 13-14).
	Regarding Claim 10, the combination of Siebke, Akerblom, Massi and Philpott teaches the method as claimed in claim 9. Siebke further teaches where the method including the following steps: 
providing the correction value via a data interface (Para. [0113], lines 1-4, The output unit 25 prepares the information received from the evaluation unit 24 for displaying or signaling and transmits said information in a suitable form to the signaling unit 26; and Para. [0124], lines 8-11 specific trend of the measured values in the current value pairs p/U can also be used as the basis for a message (positive, negative or neutral) * Examiner interprets that it can be inferred that the correction value can be display the data interface) to an electrical adjustment unit of the brake (Para. [0006], lines 1-6, Disc brake designs are known which permit the clearance to be monitored and, moreover, even permit it to be set actively or corrected during operation. For example, this is carried out in a pneumatically activated disc brake in that the adjustment device is driven electrically, and therefore the brake pads are moved relative to the brake disc), and 
adjusting the clearance of the brake by the provided correction value (Para. [0027], lines 1-7, in the method step of evaluating, previously definable nominal clearance, enlarged owing to wear, with adjustment is detected if a current value pair corresponds to a stored value pair which is assigned to a correct clearance, and the following value pair has a change in the detected current signal value of the wear sensor but does not have a strong rise in the brake pressure).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siebke, Akerblom and Fox as applied to claim 12 above, and further in view of Wille et al. (US-2007/0208469).
	Regarding Claim 14, the combination of Siebke, Akerblom and Fox teaches the controller as claimed in claim 12. Siebke further teaches wherein the data interface is arranged for communications with an adjustment unit (Para. [0074], lines 18-23, The measured values are monitored in a wheel-specific fashion in an evaluation unit, and when a predefined wear value or limiting value (corresponding to the extended or adjusted state of the threaded spindles 6, 6') is reached, a message, for example an acoustic and/or visual warning signal, is issued;  and Para. [0075], lines 1-4, With the clearance-monitoring device 20 according to the invention, unacceptable deviations of the clearance of previously defined values are detected and displayed. The device 20 comprises a control device 20a). 	
	Neither Siebke nor Akerblom, Massi or Fox mention:
	directly or via a bus system of the motor vehicle.
	However, in the same field of endeavor, Wille teaches:
	directly or via a bus system of the motor vehicle (Para. [0020], lines 6-11, the communications system comprising a bus system and an interface which is independent of the configuration of the bus system for input of the information relating to operation of the vehicle transmitted by way of the bus system and/or output of the information relating to operation of the vehicle to be transmitted by way of the bus system).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the controller according to claim 12 as taught in the combination of Siebke, Akerblom, Massi and Fox and combine directly or via a bus system of the motor vehicle as taught by Wille. One of ordinary skill in the art would have been motivated to make this modification in order to convey that object is achieved by a communications system for a motor vehicle for transmission of information relating to operation of the motor vehicle from a sending (located on the motor vehicle) control device to a receiving (located on the motor vehicle) control device (Para. [0005], lines 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        /BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664